DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued     examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/12/2022 has been entered.

Amendment
This Office Action is made in response to amendment, filed 9/12/2022. Applicant has amended claims 1, 4, 5, 9-11, 14 and 16 are amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 9/12/2022. 
With respect to claim Rejections Under 35 USC § 103, the Applicant has amended claim 1 and submits that the combined references do not teach or suggest the combined amended features of "control the display to display, on a partial region of the display, a User Interface (UI) including caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time," and "control the display to display, on the partial region of the display, the UI including the caption information while the image signal inputted through the inputter is displayed and the audio signal synchronized with the displayed image signal is outputted through the speaker," (emphasis added) as recited in amended claim 1. The Examiner finds that the current art of record does indeed teach these amended feature, see rejections below. The Applicant further submits that Crawley does not teach or suggest the feature of displaying caption information corresponding to a previous time while outputting content including image and audio. The Applicant specifically argues that Crawley does not teach or suggest "display, on the partial region of the display, the UI including the caption information while the image signal inputted through the inputter is displayed and the audio signal synchronized with the displayed image signal is outputted through the speaker" as claimed. In response, the Examiners notes that it is Burger that teaches these features and not Crawly as argued by Applicant, see rejections below.
Regards to claims 6 and 7, the Applicant submits that “PARK merely teaches the operation of adjusting the volume for the video telephony window 1210 and the volume for the TV program window 1220 independently by using the video telephony volume icon 1215 and the TV program volume icon 1225, respectively. Thus, the Applicant submits Park fails to teach or suggest "wherein the processor is further configured to, based on the partial region of the display being selected according to a user command, adjust an output volume of the audio signal synchronized with the displayed image signal" as claimed. In  response, the Examiner notes that Burger is used to teach “the partial region of the display being selected according to a user command” [para.0022] and Park is used to teach the function of adjusting volume independently for individual windows, see rejections below. The Applicant further submits regarding claim 7, because Park merely teaches separate volume control independently per window, then it fails to teach claim 7. In response, claim 7 reads “the processor is further configured to, based on the partial region of the display being selected according to a user command, control the speaker to decrease the output volume of the audio signal synchronized with the displayed image signal and control the speaker to increase an output volume of the audio signal outputted during the preset previous time.” The Examiner notes that Burger is used to teach “partial region of the display being selected according to a user command”, and Park is used to teach adjusting (increase or decrease) volume control (element 1215) at a partial region of the display (element 1210) (see FIG.12).
The Applicant submits that amended claim 1 is patentable and amended claim 11 recites features analogous to the above-noted features of claim 1 and is thus patentable for at least reasons similar to those submitted for claim 1. The Applicant further submits dependent claims 3-10 and 13-15 are patentable because of their dependencies and recitations therein, and for reason argued for claims 6 and 7. In response, with respect to the applicant arguments of independent claims 1 and 11, and dependent claims 3-10 and 13-15 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 (hereinafter Burger) in view of Crawley et al., Pub No US 2014/0142951 (hereinafter Crawley).

Regarding Claim 1, Burger discloses an electronic device [FIG.2 & para.0017: Discloses a system that includes an equipment device (element 102 - electronic device).] comprising:
a display [FIG(s).1, 2 & para.0040: Discloses a display device (elements – 104, 240); and para.017: Discloses a television (a display device).];
a speaker [FIG.2 & para.0041: Discloses a speaker (element 246).];
an inputter [FIG.2 & para.0031-0032: Discloses a communication interface (element 204 – an inputter) used to interact (I/O) with and facilitate communications between the equipment device (element 102) and one or more external devices; and para.0033: Discloses the communications interface (element 204) may be configured to receive (inputting) data signals electronically.]; and
a processor [FIG.2 & para.0036: Discloses a processor (element 220) configured to perform the functions of the equipment device (element 102)] configured to:
control the display to display an image signal inputted through the inputter [FIGs.1, 2 & para.0020, 0041: Discloses an input device (element 242) such as a remote control (element 110) provides for users to submit instructions to the equipment device (element 102) for controlling the display such as a user command to display a closed caption entry corresponding to a previously displayed portion of the video signal; and FIG.2 & para.0031: Discloses the communications interface (element 204 – the inputter) interfaces with a communications infrastructure (element 202) that provides an interface for connecting the equipment device (element 102) to one or more communications mediums (element 206 – broadcasting networks) for the electronic transmission or receipt of data signals (an image signal) that are encoded or otherwise superimposed with data for use in performing the functions.], control the speaker to output an audio signal synchronized with the displayed image signal [para.0024: Discloses a user may be watching the visual media while following the audio (synchronized with the displayed image signal); and para.0033: Discloses source signal include audio signals (an audio signal); and para.0041: Discloses controlling output devices such as the speaker.],
based on a user command being input, outputted during a preset previous time based on a point of time of inputting the user command [FIG.2 & para.0035: Discloses caption entries (element 212) stored in a caption buffer (element 210) are closed caption entries associated with previously displayed portion of the video signal based on a point of time; and FIGs.2, 3 & para.0043-0044: Discloses the input/output interface (element 242) of the equipment device (element 102) may receive a user instruction input by the user via the input device (element 110), where the user instruction may request (user command being input)  the review of an earlier (corresponding to the earlier audio signal) closed caption entry (element 212 - a preset previous time) that is not directly associated with the portion of video signal currently being displayed; and para.0045: Discloses a querying module (element 222) may identify the caption entry (element 212) prior to the currently (a point of time of user command input) displayed caption entry (element 212) in the caption buffer (element 210) for transmission to, and display on the display device (element 240).],
control the display to display [para.0038: Discloses the processor (element 220) of the equipment device (element 102) may also include a caption module (element 224) that is configured to manage the display of captions on the display device (element(s) 104, 240). For instance, the caption module (element 224) may be configured to activate or deactivate (control) the display of closed captions on the display device, manage the display of active closed caption entries, replace active closed caption entries with earlier closed caption entries or display earlier closed caption entries concurrently with active closed caption entries, modify the settings of earlier closed caption entries for distinguishing on the display device (element(s) 104, 240), etc.], on a partial region of the display [para.0026: Discloses presenting current and earlier closed caption text on the top or bottom of the screen of the display device (element 24).], a User Interface (UI) [para(s).0041, 0056, claim(s) 5, 12: Discloses a touch screen (UI)for user input and for displaying text and images on the display device (element 24).] including caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time, [para.0020: Discloses "closed captions" and closed caption text refers to subtitles, audio descriptions, descriptive video, or other types of captioning and subtitling that may accompany a video signal for display on a display device (element(s) 104, 240); and para.0025: Discloses when the user requests the display of a prior closed caption entry, the earlier closed caption entry may replace the active closed caption entry (e.g., the closed caption entry associated with the video signal currently being displayed), or may be displayed in addition to the active closed caption entry (obtained text); and para.0026: Discloses for example, the earlier closed caption entries may be displayed in a different location on the screen (UI) of the display device (element 24). The active closed caption entry may be displayed near the bottom of the screen (UI) of the display device as white text on a black background, and the earlier closed caption entries (caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time) may be displayed near the top of the display device as smaller, italicized white text on a gray background (a partial region of the display).].
wherein the processor is further configured to:
control the display to display [para.0038: Discloses the processor (element 220) of the equipment device (element 102) may also include a caption module (element 224) that is configured to manage the display of captions on the display device (element(s) 104, 240). For instance, the caption module (element 224) may be configured to activate or deactivate (control) the display of closed captions on the display device, manage the display of active closed caption entries, replace active closed caption entries with earlier closed caption entries or display earlier closed caption entries concurrently with active closed caption entries, modify the settings of earlier closed caption entries for distinguishing on the display device (element(s) 104, 240), etc.], on a partial region of the display [para.0026: Discloses presenting current and earlier closed caption text on the top or bottom of the screen of the display device (element 104).], on the partial region of the display, the UI including the caption information while the image signal inputted through the inputter is displayed and the audio signal synchronized with the displayed image signal is outputted through the speaker [para.0019: Disclose the closed caption text may be text that describes the video and the audio. Each closed caption entry may be associated with a portion of the video signal, where the closed caption entry is displayed on the display device (element 104) at the same time (synchronized) as the associated portion of the video signal.; and para.0026: Discloses for example, the earlier closed caption entries may be displayed in a different location (partial region) on the screen (UI) of the display device (element 104). The active closed caption entry may be displayed near the bottom of the screen (UI) of the display device as white text on a black background, and the earlier closed caption entries (caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time) may be displayed near the top of the display device as smaller, italicized white text on a gray background (a partial region of the display); and FIG.2 & para.0031-0032: Discloses a communication interface (element 204 – an inputter) used to interact (I/O) with and facilitate communications between the equipment device (element 102) and one or more external devices; and para.0033: Discloses the communications interface (element 204) may be configured to receive (inputting) data signals electronically; and para.0041: Discloses outputted through a speaker.].
Although Burger discloses instructions submitted by the user may be by way of an input device such as a microphone (i.e. capturing voice commands) [para.0020], Burger does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command,
obtain a text corresponding to the voice signal, and
However, in analogous art, Crawley discloses the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command [para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command.],
obtain a text corresponding to the voice signal [para(s).0004, 0024-0025, 0055: Discloses translating a portion of the audio signal following the voice command into text.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Burger with the teachings of identifying a voice signal from an audio signal and obtain a text corresponding to the voice signal, as taught by Crawley in order to yield predictable result of employing voice commands in order to activate and/or control various functionality [Crawley: para.0002].
	
Regarding Claim 3, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and further discloses wherein the user command includes additional information [Burger - para.0022: Discloses examples of additional information such as “5 seconds ago”, “10 seconds ago”, or a thumbnail of an image of the scene when the previous words were spoken.], and wherein the processor is further configured to, based on the additional information, identify a voice signal corresponding to the additional information from the audio signal outputted during the preset previous time [Crawley - para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses wherein the processor is further configured to control the display to display the UI including the caption information corresponding to the audio signal outputted during the preset previous time [para.0024: Discloses the user may be watching the visual media and following the audio but may miss a word or line and want to review what was missed, without interrupting the video signal. The equipment device (element 102) may be configured to activate (control) the closed captioning display of the display device as part of the identification and display the earlier (preset previous time) closed caption entries on the screen (UI) of the display device (element 24); and para.0026: Discloses earlier closed caption entries may be displayed concurrently with the active closed caption entry, the earlier closed caption entries may be distinguished from the active closed caption entry.].

Regarding Claim 5, the combined teachings of Burger and Crawley discloses the electronic device of claim 4, and Burger further discloses wherein the processor is further configured to control the display to display an image signal displayed during the preset previous time along with the caption information [para.0022: Discloses earlier closed caption entry may be displayed on the display screen of the display device (element 240) without interrupting the video signal, such that the earlier closed caption entry is being displayed during a different portion of the video signal than its associated portion; and para.0027: Discloses earlier closed caption entry may further include a timestamp corresponding to the associated portion of the video signal, the timestamp may be represented as a difference in time from the timestamp and the portion of the video signal being currently displayed.].

Regarding Claim 9, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses further comprising:
a microphone [para.0020: Discloses the input device (element 110) may be a microphone.]; and
a memory [FIG.2 & para.0035: Discloses memory (element 208) comprising a capture buffer (element 210) for storing caption entry (element 212) associated with a previously displayed portion of the video signal.],
wherein the processor is further configured to:
while the audio signal synchronized with the displayed image signal is outputted through the speaker, control the microphone to perform recording [para.0020-0021: Discloses a microphone can be used as an input device to submit an instruction to the equipment device (element 102) to record; and para.0024: Discloses that a user may be watching the visual media while following the audio, thus teaching synchronized with the displayed image signal.], 
store a signal recorded through the microphone in the memory [para.0021: Discloses a microphone can used as an input device to submit an instruction to the equipment device (element 102) to store a buffer of the closed caption entries from audio signal that accompany the video signal being displayed on the display device (element 240).], 
obtain a signal recorded during the preset previous time based on a point of time of inputting the user command, among the recorded signals stored in the memory, and control the display to display the UI including the caption information based on the obtained signal [para.0022: Discloses the equipment device (element 102) may receive an instruction submitted by the user to view the earlier stored closed caption entry. The equipment device (element 102) may access the buffer stored therein and access the earlier closed caption entry, which may then be displayed on the screen (UI) of the display device (element 240) without interrupting the video signal.].

Regarding Claim 10, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further discloses wherein the processor is further configured to, based on receiving a user voice command, identify whether the user voice command is the user command to display the UI including the caption information [para.0020: Discloses displaying (at the UI, i.e. the screen of the display device) previously displayed or otherwise missed closed caption entry. The user may, using an input device, submit an instruction to the equipment device (element 102) to display a  closed caption entry corresponding to a previously displayed portion of the video signal, without interrupting the current video signal. The input device may be a microphone to provide input of user instructions.].

Regarding Claim 11, Burger discloses a method of controlling an electronic device [FIG.2 & para.0017: Discloses controlling an equipment device (element 102 - electronic device) for receiving source signals that are superimposed or otherwise encoded with a video signal and accompanying closed caption signal, and for displaying caption information.], the method comprising:
displaying an image signal inputted through an inputter on a display of the electronic device [FIG.2 & para.0031-0032: Discloses a communication interface (element 204 – an inputter) used to interact (I/O) with and facilitate communications between the equipment device (element 102) and one or more external devices; and para.0033: Discloses the communications interface (element 204) may be configured to receive (inputting) data signals electronically; and para.0031& FIG.2: Discloses the communications interface (element 204) includes one or more interfaces used to interact with and facilitate communications between the equipment device (element 102) and one or more external devices such as the display device (element 240).];
outputting an audio signal synchronized with the displayed image signal [para.0024: Discloses a user may be watching the visual media while following the audio (synchronized with the displayed image signal); and para.0033: Discloses data through signal include audio signals (an audio signal); and para.0041: Discloses controlling output devices such as a speaker.];
based on a user command being input, outputted during a preset previous time based on a point of time of inputting the user command [FIG.2 & para.0035: Discloses caption entries (element 212) stored in a caption buffer (element 210) are closed caption entries associated with previously displayed portion of the video signal; and FIGs.2, 3 & para.0043-0044: Discloses the input/output interface (element 242) of the equipment device (element 102) may receive a user instruction input (a user command being input) by the user via the input device (element 110). The user instruction may request the review of an earlier (corresponding to the earlier audio signal) closed caption entry (element 212 - a preset previous time) that is not directly associated with the portion of video signal currently being displayed; and para.0045: Discloses a querying module (element 222) may identify the caption entry (element 212) prior to the currently (a point of time of user command input) displayed caption entry (element 212) in the caption buffer (element 210) for transmission to, and display on the display device (element 240).];
displaying, on a partial region of the display [para.0026: Discloses presenting current and earlier closed caption text on the top or bottom of the screen of the display device (element 24).], a User Interface (UI) [para(s).0041, 0056, claim(s) 5, 12: Discloses a touch screen (UI)for user input and for displaying text and images on the display device (element 24).] including caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time [para.0020: Discloses "closed captions" and closed caption text refers to subtitles, audio descriptions, descriptive video, or other types of captioning and subtitling that may accompany a video signal for display on a display device (element(s) 104, 240); and para.0025: Discloses when the user requests the display of a prior closed caption entry, the earlier closed caption entry may replace the active closed caption entry (e.g., the closed caption entry associated with the video signal currently being displayed), or may be displayed in addition to the active closed caption entry (obtained text); and para.0026: Discloses for example, the earlier closed caption entries may be displayed in a different location on the screen (UI) of the display device (element 24). The active closed caption entry may be displayed near the bottom of the screen (UI) of the display device as white text on a black background, and the earlier closed caption entries (caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time) may be displayed near the top of the display device as smaller, italicized white text on a gray background (a partial region of the display).], 
wherein the method further comprises:
displaying, on the partial region of the display [para.0026: Discloses presenting current and earlier closed caption text on the top or bottom of the screen of the display device (element 104).], the UI including the caption information while the image signal inputted through the inputter is displayed and the audio signal synchronized with the displayed image signal is outputted through a speaker [para.0019: Disclose the closed caption text may be text that describes the video and the audio. Each closed caption entry may be associated with a portion of the video signal, where the closed caption entry is displayed on the display device (element 104) at the same time (synchronized) as the associated portion of the video signal.; and para.0026: Discloses for example, the earlier closed caption entries may be displayed in a different location (partial region) on the screen (UI) of the display device (element 104). The active closed caption entry may be displayed near the bottom of the screen (UI) of the display device as white text on a black background, and the earlier closed caption entries (caption information corresponding to the obtained text and text information indicating that the caption information corresponds to the audio signal outputted during the preset previous time) may be displayed near the top of the display device as smaller, italicized white text on a gray background (a partial region of the display); and FIG.2 & para.0031-0032: Discloses a communication interface (element 204 – an inputter) used to interact (I/O) with and facilitate communications between the equipment device (element 102) and one or more external devices; and para.0033: Discloses the communications interface (element 204) may be configured to receive (inputting) data signals electronically; and para.0041: Discloses outputted through a speaker.].
Burger does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command;
obtaining a text corresponding to the voice signal; and
However, in analogous art, Crawley discloses the following (emphasis added to distinguish the elements not taught by Burger):
based on a user command being input, identifying a voice signal from an audio signal outputted during a preset previous time based on a point of time of inputting the user command [para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command.];
obtaining a text corresponding to the voice signal [para(s).0004, 0024-0025, 0055: Discloses translating a portion of the audio signal following the voice command into text.]; and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Burger with the teachings of identifying a voice signal from an audio signal and obtain a text corresponding to the voice signal, as taught by Crawley in order to yield predictable result of employing voice commands in order to activate and/or control various functionality [Crawley: para.0002].

Regarding Claim 13, the combined teachings of Burger and Crawley discloses the method of claim 11, and further discloses wherein the user command includes additional information [Burger - para.0022: Discloses examples of additional information such as “5 seconds ago”, “10 seconds ago”, or a thumbnail of an image of the scene when the previous words were spoken.], and wherein the method further comprises, based on the additional information, identifying a voice signal corresponding to the additional information from the audio signal outputted during the preset previous time [Crawley - para(s).0003, 0048: Discloses identifying a portion of the audio signal as representing a voice command]. This claim is rejected on the same grounds as claim 11.

Regarding Claim 14, the combined teachings of Burger and Crawley discloses the method of claim 11, and Burger further discloses wherein the displaying the caption information comprises displaying the UI including the caption information corresponding to the audio signal outputted during the preset previous time [para.0024: Discloses the user may be watching the visual media and following the audio but may miss a word or line and want to review what was missed, without interrupting the video signal. The equipment device (element 102) may be configured to activate the closed captioning display of the display device as part of the identification and display of the earlier (preset previous time) closed caption entries; and para.0026: Discloses earlier closed caption entries may be displayed concurrently with the active closed caption entry, the earlier closed caption entries may be distinguished from the active closed caption entry. For example, the earlier closed caption entries may be displayed in a different location on the display device (element 104) or may be provided with different display settings, such as a different font face, font size, font color, font weight, font style, font effect, etc. For instance, in an example, the active closed caption entry may be displayed near the bottom of the screen(UI) of the display device (element 104) as white text on a black background, and the earlier closed caption entries may be displayed near the top of the screen (UI) of display device as smaller, italicized white text on a gray background. In such instances, the equipment device (element 102) may be configured to enable the user (element 108) to customize the display settings of the earlier closed caption texts.].

Regarding Claim 15, the combined teachings of Burger and Crawley discloses the method of claim 14, and Burger further discloses wherein the displaying the caption information comprises displaying an image signal displayed during the preset previous time along with the caption information [para.0022: Discloses earlier closed caption entry may be displayed on the display device (element 240- display which is included in element 102 – the electronic device) without interrupting the video signal (displaying the image signal), such that the earlier closed caption entry is being displayed; and para.0027: Discloses earlier closed caption entry may further include a timestamp corresponding to the associated portion of the video signal, the timestamp may be represented as a difference in time from the timestamp and the portion of the video signal being currently displayed (i.e. displaying an image signal displayed during the preset previous time along with the caption information).].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 (hereinafter Burger) in view of Crawley et al., Pub No US 2014/0142951 (hereinafter Crawley) and further in view of PARK et al., Pub No US 2009/0119725 (hereinafter PARK).

Regarding Claim 6, the combined teachings of Burger and Crawley discloses the electronic device of claim 5, Burger discloses that a user may be watching the visual media while following the audio, thus teaching synchronized with the displayed image signal [para.0024]. The combination does not explicitly disclose wherein the processor is further configured to, based on the partial region of the display being selected according to a user command, adjust an output volume of the audio signal synchronized with the displayed image signal (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, PARK discloses in paragraph 0030 the function of adjusting volume separately for plurality of windows (partial region). FIG.12 illustrates an image signal displayed on a main display screen (element 1220) having a volume control (element 1225) for adjusting (a user command) output volume of the audio signal. Also illustrated is a partial region (element 1210) of the display that has its own volume control (element 1215) for adjusting output volume for that particular audio signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burger and Crawley with the teachings of controlling volume at a partial region of the display being selected, as taught by Park in order to yield predictable result of making it easier to concentrate on the audio signal information if the volume control is available (PARK: para.0010). 

Regarding Claim 7, the combined teachings of Burger, Crawley and PARK discloses the electronic device of claim 6, and PARK further disclose wherein the processor is further configured to, based on the partial region of the display being selected according to a user command, control the speaker to decrease the output volume of the audio signal synchronized with the displayed image signal and control the speaker to increase an output volume of the audio signal outputted during the preset previous time [FIG.12: Discloses adjusting (increase or decrease) volume control (element 1215) at a partial region of the display (element 1210).]. This claim is rejected on the same grounds as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carl A. Burger, Pub No US 2018/0160069 (hereinafter Burger) in view of Crawley et al., Pub No US 2014/0142951 (hereinafter Crawley) and further in view of Keiichi Toiyama, Pub No US 2010/0100923 (hereinafter Toiyama).

Regarding Claim 8, the combined teachings of Burger and Crawley discloses the electronic device of claim 1, and Burger further disclose further comprising:
a memory [FIG.2 & para.0035: Discloses memory (element 208) comprising a capture buffer (element 210) for storing caption entry (element 212) associated with a previously displayed portion of the video signal.],
The combined teachings do not explicitly disclose wherein the processor is further configured to store an audio signal inputted through the inputter in the memory, and delete, from the memory, an audio signal inputted prior to the preset previous time with respect to a current point of time, among audio signals stored in (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Toiyama discloses [para.0139, 0187] storing audio signals to a FIFO memory where a write pointer moves to the following empty memory position when a new audio signal is to be stored. Once the FIFO memory reaches capacity (preset amount of memory locations), then the write pointer moves back to the first memory position where the next audio signal is stored, thus removing the previously time audio signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burger and Crawley with the teachings of delete, from the memory, an audio signal inputted prior to the preset previous time with respect to a current point of time, among audio signals stored in, as taught by Toiyama in order to yield predictable result of delaying audio signal during read out of memory, thus providing sufficient time to read out all the data (Toiyama: para.0138).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suvorov et al., (US 2014/0111688 A1) - Discloses blending a caption synchronized for display with a predetermined segment of the video program with one or more previous captions synchronized to be displayed with one or more previous segments in sequence of the video program to thereby form a blend of captions [para.0009].
Abecassis et al., (US 2015/0170325 A1) – Discloses enable replaying various previously played segments of the video that precede a decision point and that assist the user in recollecting relevant details [para.0161].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426